Citation Nr: 1232138	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  07-15 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability. 

2.  Entitlement to an initial compensable rating for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel
INTRODUCTION

The Veteran had active military service from July 1985 until his retirement in July 2005. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Thereafter, the case was transferred to the jurisdiction of the Baltimore, Maryland RO.  

In connection with this appeal the Veteran testified at a hearing before the undersigned Veterans Law Judge in Washington, DC, in November 2010.  A transcript of the hearing is associated with the claims file.

When this case was before the Board in December 2010, it was remanded for further development.  While the case was in remand status, the Veteran's appeal for service connection for right carpal tunnel syndrome, claimed as cubital tunnel syndrome, was resolved by an April 2012 rating decision granting service connection for the claimed disability.  The Board has limited its consideration accordingly.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

The issue of entitlement to service connection for bilateral foot disability is addressed in the Remand that follows the Order section of this decision.






FINDINGS OF FACT

1.  Throughout the period of the claim, the Veteran's hypertension has been manifested by diastolic blood pressure readings predominately lower than 100 and systolic blood pressure readings predominately lower than 160. 

2.  Although the Veteran requires medication for control of his hypertension, throughout the period of the claim, he has no history of diastolic pressure predominantly 100 or more.


CONCLUSION OF LAW

The criteria for an initial compensable rating for hypertension have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.104, Diagnostic Code 7101.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a)  requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C.A. § 7261(b) (2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')." 

The record reflects that the Veteran was sent all required notice in letters mailed in December 2010 and April 2012.  Although these letters were sent after the initial adjudication of this claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that no additional evidence was received as a result of the April 2012 letter.  After the mailing of the VCAA notice in December 2010 and the receipt of all pertinent evidence, the originating agency readjudicated the claim.  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

In addition, service treatment records and pertinent private records have been obtained and the Veteran was afforded an appropriate VA examination.  The Veteran was also afforded a hearing before the undersigned Veterans Law Judge.  Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation. 

In sum, the Board is satisfied that any procedural errors in the originating agency's development and consideration of the claim were insignificant and non prejudicial to the Veteran.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011). 

Hypertension is rated under 38 C.F.R. § 4.101, Diagnostic Code 7101, which provides that a 10 percent rating is warranted for diastolic pressure predominately 100 or more; systolic pressure predominately 160 or more, or if there is a history of diastolic pressure predominately 100 or more and the individual requires continuous medication for control. 

In addition, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2011). 

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  

Historically, the Veteran filed a claim for entitlement to service connection for hypertension in April 2005 and was granted service connection in the rating decision on appeal with an evaluation of 0 percent, effective August 1, 2005, the date of service connection.

Service treatment records reflect that the Veteran was assessed as having essential hypertension; he had blood pressure readings, to include as follows:  140/74, 138/84, 126/80, 110/78, 140/82, 150/80, and 148/74. 

The Veteran was afforded a VA-contracted examination in May 2005 in which he reported that he had had hypertension since 2003 with no current symptoms, was treated with medication, and had no time lost from work.  Blood pressure readings were 139/91, 139/100, and 120/75.

The Veteran was afforded a hearing before the undersigned in November 2010 at which time he testified that he took medication to keep his blood pressure under control and that his blood pressure ran anywhere from 133 over 80 or 82. 

The record is replete with U.S. Army Health Clinic records showing blood pressure readings, to include as follows:  139/79, 148/74, 125/77, 159/90, 147/98, 133/87, 130/81, 130/77, 139/90, and 149/89.  The record is also replete with VA treatment records showing blood pressure readings, to include as follows:  120/70, 134/70, 130/60, and 116/56.

The Veteran was afforded a VA examination in January 2011 in which he reported taking medication for his hypertension, having blood pressure readings around 130s/80s, and having no symptoms or problems related to uncontrolled high blood pressures.  The blood pressure readings during the examination were 135/95, 130/90, and 133/90. 

After reviewing the evidence of record, the Board finds that at no time has the Veteran's hypertension warranted a compensable rating.  Although the record confirms that the Veteran takes medication for control of his hypertension, none of the evidence shows that the Veteran's systolic pressure was ever predominantly 100 or more or that his diastolic pressure was ever predominantly 160 or more. 

The Board has also considered whether this case should be referred to the Director of the VA Compensation Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case the manifestations of the disability are contemplated by the schedular criteria.  Thus, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral for extra-schedular consideration is required. 

Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply.


ORDER

Entitlement to an initial compensable rating for hypertension is denied.


REMAND

In response to the Board's December 2010 remand, the Veteran was afforded a VA examination in January 2011 in which the VA examiner diagnosed plantar fasciitis, bilateral.  The VA examiner later submitted an opinion in March 2012 that plantar fasciitis was less likely as not (less than 50/50 probability) the same process or manifestation as the Veteran's in-service bilateral foot complaints.  The rationale provided for this opinion was that the only mention of plantar fasciitis was in March 2005 and at no other time prior to the Veteran's retirement was plantar fasciitis described in his military medical records.  

The Board finds that this opinion is inadequate for adjudication purposes as it is does not address whether the foot disability was at least as likely as not related to service.  Moreover, the opinion is inadequate as it is based on absence of treatment.  It is symptoms, not treatment, which are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The claims folder and any pertinent evidence in Virtual VA that is not contained in the claims folder should be made available to and reviewed by the VA examiner who conducted the January 2011 VA examination.  The examiner should be requested to provide an addendum in which he responds in the affirmative or the negative to the following question:  Is there a 50 percent or better probability that the Veteran's current foot disability originated during active service or is otherwise etiologically related to his active service, to include the foot complaints noted in service?  

For purposes of the opinion, the examiner should assume that the Veteran is a credible historian.  

The examiner should set forth a complete rationale for all opinions expressed and conclusions reached in compliance with Savage as noted above.

If the January 2011 examiner is unavailable, the claims folder and any pertinent evidence in Virtual VA that is not contained in the claims folder should be reviewed by another physician with appropriate expertise who should be requested to provide the required opinion with supporting rationale.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

2.  The RO or the AMC should also undertake any other development it determines to be warranted. 

3.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


